SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

528
TP 10-02372
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, GORSKI, AND MARTOCHE, JJ.


IN THE MATTER OF STEPHEN D. PUMP, PETITIONER,

                      V                                             ORDER

EKPE D. EKPE, SUPERINTENDENT, WATERTOWN
CORRECTIONAL FACILITY, RESPONDENT.


STEPHEN D. PUMP, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Jefferson County [Hugh A.
Gilbert, J.], entered November 2, 2010) to review determinations of
respondent. The determinations found after Tier II hearings that
petitioner violated various inmate rules.

     It is hereby ORDERED that the determinations are unanimously
confirmed without costs and the petition is dismissed.




Entered:    April 29, 2011                      Patricia L. Morgan
                                                Clerk of the Court